Published Order Certifying Termination of Noncooperation SuspensionPursuant to Indiana Admission and Discipline Rule 23 (10.1)(c), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Indiana Supreme Court Disciplinary Commission concerning a grievance, No. 18-0576 , filed against Respondent. On April 27, 2018, the Executive Director of the Disciplinary Commission filed a motion to dismiss, stating that Respondent has now cooperated with its investigation.The Court therefore ORDERS that Respondent's suspension from the practice of law for failure to cooperate in this case be shown as terminated as of April 27, 2018, and that Respondent be shown as reinstated to the practice of law in this state if no other suspension is in effect. The Court's prior order for Respondent to reimburse the Commission for the costs of this proceeding remains in effect.